Citation Nr: 1131994	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  08-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1972.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA) and a November 2009 Board remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain federal records and an addendum medical opinion.

First, remand is required to attempt to obtain Social Security Administration (SSA) records.  Specifically, at the May 2011 VA examination, the Veteran reported that he had recently been awarded SSA disability benefits based, in part, on his service-connected right inguinal herniorrhaphy.  VA has not yet attempted to obtain these records, and no such records are associated with the claims file.  Accordingly, remand is required to attempt to obtain the SSA records.

Second, remand is required to obtain an addendum opinion regarding unemployability.  Here, the opinion rendered in May 2011 is unclear as to the issue of unemployability.  On one hand, the examiner opined that the Veteran would not be able to tolerate any type of physical employment but concluded that he could do sedentary employment but noted that the Veteran was on medication for his service-connected disabilities which would make it difficult to concentrate but he "may be able to tolerate a shortened work day; the medications and lack of sleep would cause daytime fatigue."  

The examiner thus appears to find that the Veteran could perform sedentary employment with a shortened work day, but then called that conclusion into question by noting the Veteran's difficulty concentrating and daytime fatigue due to medications taken for his service-connected disability and also failed to account for the Veteran's prior work experience as a mechanic/forklift technician.  Accordingly, an addendum opinion clarifying the conclusion is required.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the VAMC Syracuse, New York, for the period from July 2011 to the present.

2.  Obtain records from SSA, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  

Notice must be provided to the Veteran and his representative if records are unobtainable.  He should also be informed that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  Request an addendum opinion on the issue of employability.  If possible, direct the claims file to same examiner who conducted the May 2011 examination.  If the examiner is not available, direct the claims file to an appropriate health care provider for an opinion.

The claims folder, including a copy of this remand, must be made available to the examiner/reviewer.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

The examiner/reviewer is asked to provide an opinion as to the following:

* Is the Veteran unemployable due to the residuals of the right inguinal herniorrhaphy, to include the medications taken for those residuals.  

*Note - unemployability means that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.

The examiner is asked to specifically address the Veteran's background including his employment and educational history, including his prior employment as a mechanic/forklift technician.

If the examiner determines that a new examination is required, one must be conducted.  If the same examiner is not available, the AMC must afford the Veteran a new comprehensive examination regarding his unemployability.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  

If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
L.HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

